

117 HR 1196 IH: Confronting and Correcting Historical Injustices Act
U.S. House of Representatives
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1196IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Commission for Review and Correction of Historical Injustices, and for other purposes.1.Short titleThis Act may be cited as the Confronting and Correcting Historical Injustices Act.2.Commission for Review and Correction of Historical Injustices(a)EstablishmentThere is established a commission to be known as the Commission for Review and Correction of Historical Injustices (in this Act referred to as the Commission). (b)Duties of CommissionThe Commission shall—(1)identify and review each instance of historical injustice;(2)identify and review any instance in which a Federal agency has unjustly discriminated against an individual or group protected by the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), by the Rehabilitation Act (29 U.S.C. 705), and members of the uniformed services as defined by section 101 of title 10, United States Code, that led to a discriminatory charge, conviction, or dismissal of that individual or group;(3)identify and review any instance where an individual or group has been discriminated against and has not received compensation for the discriminatory act of the Federal agency; (4)not later than 90 days after the date of enactment of this Act, establish a mechanism for the public to submit and be heard on each instance of discrimination by a Federal agency for consideration by the Commission; and(5)not later than 180 days after a public submission described in paragraph (4) is submitted, the Commission shall review the submission or decline to consider the instance of discrimination.(c)Membership(1)NumberThe Commission shall be composed of 12 members appointed as follows:(A)Four members shall be appointed by the Speaker of the House of Representatives.(B)Two members shall be appointed by the minority leader of the House of Representatives.(C)Four members shall be appointed by the majority leader of the Senate.(D)Two members shall be appointed by the minority leader of the Senate.(2)AppointmentMembers of the Commission shall be appointed to the Commission not later than 60 days after the date of enactment of this Act.(3)Member qualifications(A)In generalMembers of the Commission appointed shall be civil rights leaders, historians, lawyers, or judges with expertise or academic experience in—(i)civil rights;(ii)social justice;(iii)civil law;(iv)criminal law;(v)constitutional law; or(vi)history.(B)RecommendationsThe Speaker of the House of Representatives, minority leader of the House of Representatives, majority leader of the Senate, and minority leader of the Senate may solicit and receive recommendations from civil rights groups and submit such recommendations to the Commission for review.(4)Terms(A)In generalEach member appointed after the initial appointments described in subparagraph (B) shall be appointed for three years.(B)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. (5)Basic payThe rate of pay for members of the Commission shall be set by the Chairperson of the Commission.(6)Quorum9 members of the Commission shall constitute a quorum and are required to conduct the duties of the Commission.(7)ChairpersonOne member shall be elected to serve as the chair of the Commission.(8)MeetingsNot later than 90 days after the date of enactment of this Act and quarterly thereafter, the Commission shall hold a meeting. Additional meetings may be called by a majority of the members.(d)Director; Staff of Commission(1)DirectorThe Commission shall have a Director who shall be appointed by a majority vote of the Commission.(2)StaffSubject to rules prescribed by the Commission, the Commission shall appoint and fix the pay of at least 11 additional personnel as the Director considers appropriate.(3)Civil service protectionThe Director and staff shall qualify for civil service protection.(e)ConsultationThe Commission may collaborate with historians, sociologists, researchers, graduate students, doctoral students, law students, community members, formerly incarcerated or exonerated individuals, or other individuals directly impacted by discrimination by any Federal agency to identify any appropriate instance to be reviewed by the Commission.(f)ResearchThe Commission may investigate any instance brought to the attention of the Commission as described in subsection (e) and may issue a subpoena to any agency that a majority of the Commission determines is necessary.(g)Report to CongressNot later than 90 days after the date of enactment of this Act, and at least quarterly thereafter, the Commission shall submit to Congress and the appropriate congressional committees, a report including the following:(1)Information on any alternative to the pardon process, including exoneration or other forgiveness.(2)Each instance reviewed during the quarter.(3)Recommendations on legislative or executive action with respect to each instance reviewed by the Commission. (h)Exception for termination of CommissionSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the Commission.(i)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)The Committee on the Judiciary of the House of Representatives.(2)The Committee on the Judiciary of the Senate.